Citation Nr: 1342948	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  06-31 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nervous condition variously diagnosed as psychotic depressive reaction, acute; schizophrenia, schizo-affective type; and schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in which the RO concluded that new and material evidence had not been submitted and declined to reopen the Veteran's claim for service connection for a nervous condition variously diagnosed as psychotic depressive reaction, acute; schizophrenia, schizo-affective type; and schizophrenia, paranoid type. 

In the September 2006 VA Form 9, the Veteran requested a Travel Board hearing before a member of the Board.  A hearing before a member of the Board was scheduled for August 8, 2007, but the Veteran failed to attend. 

In October 2010, the Board denied the Veteran's application to reopen his nervous disorder service connection claim.  He appealed that denial to the Court of Appeals for Veterans Claims (Court), which issued a Memorandum Decision in May 2013 that affirmed in part, and vacated and remanded in part, the Board's October 2010 decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the March 2013 Memorandum Decision, the Court affirmed the portion of the Board's October 2010 decision that found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a nervous disorder.  Nevertheless, the Court found that the Board failed to provide any finding or reasons and bases as to whether the Veteran provided good cause for his failure to appear at an August 2007 Travel Board hearing.  Thus, the Court remanded the claim.

The record shows in September 2007, the Veteran submitted a statement to the RO indicating that he failed to attend the August 2007 Board hearing because he had recently been hospitalized for his mental condition and his medications rendered him "totally mentally unable to make that hearing."  Absent evidence to the contrary, the Board finds good cause has been shown, and will remand the appeal to afford the Veteran his requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The RO should take appropriate steps in order to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, in accordance with his request.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



